20 Mich. App. 588 (1969)
174 N.W.2d 286
PEOPLE
v.
LEFLORE
Docket No. 8,092.
Michigan Court of Appeals.
Decided December 8, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Leonard Meyers, Assistant Prosecuting Attorney, for the people.
George W. Schudlich, for defendant on appeal.
Before: BRONSON, P.J., and QUINN and DANHOF, JJ.
*589 PER CURIAM.
This case is submitted on the people's motion to dismiss, properly a motion to affirm under GCR 1963, 817.5(3). On June 13, 1969, defendant was convicted, on a plea of guilty, of using a motor vehicle without authority but without intent to steal (MCLA § 750.414 [Stat Ann 1954 Rev § 28.546]). On July 14, 1969, he was sentenced to serve 1-1/2 to 2 years in prison.
On appeal, defendant asserts he was induced to enter a plea of guilty to the above offense, which carries a maximum sentence of two years, rather than risk conviction of the greater offense of taking possession of and driving away a motor vehicle (MCLA § 750.413 [Stat Ann 1954 Rev § 28.645]), originally charged. The argument lacks merit. A fulfilled promise of charge reduction is not ground for vacating a guilty plea even if the plea was induced thereby. People v. Kindell (1969), 17 Mich App 22.
Motion to affirm is granted.